Citation Nr: 1414195	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis.

2.  Entitlement to service connection for a foot disorder, to include dermatitis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003.  He also served in the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied service connection for rhinitis and service connection for dermatitis of the feet.  The Veteran testified from Montgomery, Alabama, at a February 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with rhinitis, and has also been diagnosed with dermatitis of the feet.  At the February 2014 Board videoconference hearing, the Veteran indicated that he may have other respiratory and foot disorders, such as sinusitis and bunions.  The Veteran contends that his respiratory and foot disorders are the results of the conditions he was exposed to during his deployment as part of Operation Desert Storm, including environmental hazards such as dust and burning oil wells, and hygiene issues such as having to wear combat boots for extended periods of time.  The Veteran and his wife testified that the Veteran did not display symptoms of a respiratory and/or foot disorder prior to his deployment overseas, but that the symptoms began immediately upon his return.  The Board finds that VA examinations and opinions are warranted on the question of whether any identified current respiratory and/or foot disorders originated in service.

As noted above, the Veteran served in the Alabama Army National Guard (Guard).  Prior to the March 2008 rating decision, the RO requested limited records from the Guard, which did not include the Veteran's service personnel or medical records.  As there is a possibility that the conditions for which the Veteran is seeking service connection may have developed during Guard duty, these should be obtained to help determine the type of Guard duty the Veteran attended.  If the Veteran attended active duty for training (ACDUTRA), service connection may be available for diseases incurred or aggravated during the duty period.  38 C.F.R. § 3.6(a) (2013).  If the Veteran attended inactive duty for training (INACDUTRA), service connection is available for injury, but is not available for diseases other than an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  Id.  Further, the Veteran's Guard treatment (medical) records would assist in determining whether the Veteran complained of and/or received treatment for the claimed disorder on appeal after returning from overseas.  As the outstanding Guard records could be helpful in developing the issues on appeal, the AMC/RO should attempt to ensure that all of the Veteran's Guard personnel and treatment (medical) files are associated with the record by contacting the appropriate agency.  38 C.F.R. 
§ 3.159 (2013).

Finally, at the February 2014 Board videoconference hearing, the Veteran indicated that a VA doctor told him that his rhinitis may have been caused by his exposure to environmental hazards while stationed overseas.  The Veteran was diagnosed with rhinitis by a doctor at the Tuscaloosa, Alabama, VA medical center (VAMC) in August 2006; however, the only VA medical records associated with the file date from May 2005 to October 2006.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service entity and request that the Veteran's complete Guard service personnel and medical documentation be obtained for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's respiratory and/or foot disorders, not already of record, including that provided at the Tuscaloosa, Alabama, VAMC on and after October 2006.

3.  Then schedule the Veteran for a VA examination(s) to address the relationship, if any, between any and all identified respiratory and/or foot disorders and active service.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Respiratory Disorder: 

The examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified respiratory disorder, such as rhinitis and/or sinusitis: 
A) had its onset during active service, ACDUTRA, and/or INACDUTRA; 
B) pre-existed and was aggravated (worsened beyond normal progression) during active service, ACDUTRA, and/or INACDUTRA; or 
C) otherwise originated during active service, ACDUTRA, and/or INACDUTRA.  


Foot Disorder:

The examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified foot disorder, such as dermatitis of the feet:
A) had its onset during active service, ACDUTRA, and/or INACDUTRA; 
B) pre-existed and was aggravated (worsened beyond normal progression) during active service, ACDUTRA, and/or INACDUTRA; or 
C) otherwise originated during active service, ACDUTRA, and/or INACDUTRA.  

4.  Then readjudicate the Veteran's claims for service connection for a respiratory disorder (to include rhinitis and sinusitis) and for a foot disorder (to include dermatitis of the feet).  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

